
	
		III
		110th CONGRESS
		1st Session
		S. RES. 316
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2007
			Mr. Reed (for himself,
			 Ms. Collins, Mr. Cardin, Mr.
			 Durbin, Mr. Biden,
			 Mr. Whitehouse, Mr. Obama, Mrs.
			 Clinton, Mr. Sanders,
			 Ms. Stabenow, Mrs. Boxer, Mr.
			 Levin, Mr. Lautenberg,
			 Mr. Casey, Mr.
			 Brown, Ms. Klobuchar,
			 Mr. Feingold, Ms. Snowe, Ms.
			 Cantwell, Mr. Leahy,
			 Mr. Lieberman, Mr. Kerry, Mr.
			 Schumer, Mr. Nelson of
			 Nebraska, Mr. Inouye, and
			 Mr. Dodd) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week of October 21 through October 27,
		  2007, as National Childhood Lead Poisoning Prevention
		  Week.
	
	
		Whereas lead poisoning is a leading environmental health
			 hazard to children in the United States;
		Whereas according to the Centers for Disease Control and
			 Prevention, 240,000 preschool children in the United States have harmful levels
			 of lead in their blood;
		Whereas lead poisoning may cause serious, long-term harm
			 to children, including reduced intelligence and attention span, behavior
			 problems, learning disabilities, and impaired growth;
		Whereas children from low-income families are
			 significantly more likely to be poisoned by lead than are children from
			 high-income families;
		Whereas children may be poisoned by lead in water, soil,
			 or consumable products;
		Whereas children most often are poisoned in their homes
			 through exposure to lead particles when lead-based paint deteriorates or is
			 disturbed during home renovation and repainting; and
		Whereas lead poisoning crosses all barriers of race,
			 income, and geography: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week of October 21 through October 27, 2007, as National Childhood Lead
			 Poisoning Prevention Week; and
			(2)calls upon the
			 people of the United States to observe National Childhood Lead Poisoning
			 Prevention Week with appropriate programs and activities.
			
